Case 6:18-cv-00308-ADA Document 55-17 Filed 03/13/19 Page 1 of 3




      EXHIBIT B
        Case 6:18-cv-00308-ADA Document 55-17 Filed 03/13/19 Page 2 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MV3 PARTNERS LLC,                                  §
                                                   §   Civil Action No.: 6:18-cv-308-ADA
                                                   §
                  Plaintiff,                       §
                                                   §   JURY TRIAL DEMANDED
v.                                                 §
                                                   §
ROKU, INC.,                                        §
                                                   §
                  Defendant.                       §


           DECLARATION OF WAYNE BARR, JR. IN SUPPORT OF
 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER VENUE
              TO THE NORTHERN DISTRICT OF CALIFORNIA


       I, Wayne Barr, Jr., declare as follows:

       1.         I serve as General Counsel at Plaintiff MV3 Partners LLC (“MV3” or “Plaintiff”).

I am also co-owner of MV3. I make this declaration in support of Plaintiff’s Opposition to

Defendant’s Motion to Transfer Venue to the Northern District of California. The statements set

forth below are true and correct to the best of my knowledge and belief based upon information

available to MV3, and, if called to do so, I could and would testify competently as to the same.

       2.         Mr. Jared Abbruzzese resides in Jupiter, Florida at 437 Via Del Orso, Jupiter,

Florida 33477. Mr. Abbruzzese runs several small businesses, and his absence, due to traveling

across the country to California, will create severe hardship for Mr. Abbruzzese’s ability to run

his businesses.

       3.         Mr. David Marshack resides in Bethesda, Maryland at 10540 Farnham Drive,

Bethesda, Maryland 20814. Mr. Marshack has relevant knowledge regarding the technology

claimed in U.S. Patent 8,863,223, which is the patent asserted in this litigation.

       4.         MV3’s technical expert in this litigation is Dr. Dan Schonfeld who is a professor
        Case 6:18-cv-00308-ADA Document 55-17 Filed 03/13/19 Page 3 of 3




at the University of Illinois at Chicago in Chicago, Illinois.

       I hereby declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information, and belief,

formed after reasonable inquiry under the circumstances.

       Executed on the 12th day of March, 2019, in Raleigh, North Carolina.




                                                       _______________________________
                                                       Wayne Barr, Jr.




                                                  2
